UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                  __________

                                      No. 12-4523
                                      ___________


                           UNITED STATES OF AMERICA
                                       v.
                                CRAIG A. GRIMES,
                                               Appellant
                                   __________

                    On Appeal from the United States District Court
                        for the Middle District of Pennsylvania
                                (D.C. No. 12-cr-00019)
                        District Judge: Honorable Yvette Kane
                                     ___________

                                Argued November 13, 2013

           Before: HARDIMAN, SHWARTZ, and SCIRICA Circuit Judges.
                               __________

                           ORDER AMENDING OPINION
                                  __________

      At the direction of the Court, it is hereby ORDERED that the Section IV of the
opinion is amended as follows:

              In sum, we hold that Craig Grimes knowingly and voluntarily waived his
      right to appeal his sentence. His valid appellate waiver is unaffected by the waiver
      of his right to collaterally attack his sentence, and to enforce his appellate waiver
      would not work a miscarriage of justice. Accordingly, we will enforce the waiver
      and affirm the judgment of the District Court.

For the Court,


Marcia M. Waldron, Clerk
Date: January 7, 2014
tmm/cc: all counsel of record